Name: Commission Regulation (EC) NoÃ 960/2009 of 14Ã October 2009 amending Regulation (EC) NoÃ 1905/2006 of the European Parliament and of the Council establishing a financing instrument for development cooperation
 Type: Regulation
 Subject Matter: EU finance;  cooperation policy
 Date Published: nan

 15.10.2009 EN Official Journal of the European Union L 270/8 COMMISSION REGULATION (EC) No 960/2009 of 14 October 2009 amending Regulation (EC) No 1905/2006 of the European Parliament and of the Council establishing a financing instrument for development cooperation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1905/2006 of the European Parliament and of the Council of 18 December 2006 establishing a financing instrument for development cooperation (1) (hereinafter referred to as the DCI), and in particular Article 1(1) and Article 31(1) subparagraph 3 thereof, Whereas: (1) In accordance with Article 1(1) and Article 31(1) of the DCI, Annex II to the DCI contains a list of aid recipients of the Development Assistance Committee of the Organisation for Economic Cooperation and Development (OECD/DAC), which is to be updated in accordance with regular OECD/DAC reviews of its list of aid recipients. (2) Further to an update of the list of aid recipients contained in Annex II to the DCI, the Commission should update its Annex I and inform Council and European Parliament thereof. (3) It is therefore appropriate to delete Saudi Arabia from the list of aid recipients of the OECD/DAC as contained in Annex II to the DCI, and from the list of countries eligible under Article1(1) as contained in its Annex I. (4) It is therefore appropriate to include Kosovo (2) in the list of ODA recipients of OECD/DAC as contained in Annex II to the DCI under the Lower Middle Income Countries and Territories. (5) It is also appropriate to update the footnotes in Annex II to the DCI pursuant to the OECD/DAC reviews. (6) The European Parliament and the Council will be informed accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1905/2006 is amended as follows: 1. Annex I is replaced by the attached Annex I. 2. Annex II is replaced by the attached Annex II. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2009. For the Commission Karel DE GUCHT Member of the Commission (1) OJ L 378, 27.12.2006, p. 41. (2) Under United Nations Security Resolution 1244/1999. ANNEX I Countries eligible under Article 1(1) Latin America 1. Argentina 2. Bolivia 3. Brazil 4. Chile 5. Colombia 6. Costa Rica 7. Cuba 8. Ecuador 9. El Salvador 10. Guatemala 11. Honduras 12. Mexico 13. Nicaragua 14. Panama 15. Paraguay 16. Peru 17. Uruguay 18. Venezuela Asia 19. Afghanistan 20. Bangladesh 21. Bhutan 22. Cambodia 23. China 24. India 25. Indonesia 26. Democratic Peoples Republic of Korea 27. Laos 28. Malaysia 29. Maldives 30. Mongolia 31. Myanmar 32. Nepal 33. Pakistan 34. Philippines 35. Sri Lanka 36. Thailand 37. Vietnam Central Asia 38. Kazakhstan 39. Kyrgyz Republic 40. Tajikistan 41. Turkmenistan 42. Uzbekistan Middle East 43. Iran 44. Iraq 45. Oman 46. Yemen Southern Africa 47. South Africa ANNEX II OECD/DAC List of ODA recipients Effective from 2008 for reporting on 2008, 2009 and 2010 flows Least Developed Countries Other Low Income Countries (per capita GNI < USD 935 in 2007) Lower Middle Income Countries and Territories (per capita GNI USD 936-USD 3 705 in 2007) Upper Middle Income Countries and Territories (per capita GNI USD 3 706-USD 11 455 in 2007) Afghanistan CÃ ´te dIvoire Albania (1) Anguilla Angola Ghana Algeria Antigua and Barbuda (2) Bangladesh Kenya Armenia Argentina Benin Korea, Democratic Peoples Republic of Azerbaijan Barbados (3) Bhutan Kyrgyz Rep. Bolivia Belarus Burkina Faso Nigeria Bosnia and Herzegovina Belize Burundi Pakistan Cameroon Botswana Cambodia Papua New Guinea Cape Verde Brazil Central African Rep. Tajikistan China Chile Chad Uzbekistan Colombia Cook Islands Comoros Vietnam Congo, Rep. Costa Rica Congo, Dem. Rep. Zimbabwe Dominican Republic Croatia Djibouti Ecuador Cuba Equatorial Guinea Egypt Dominica Eritrea El Salvador Fiji Ethiopia Georgia Gabon Gambia Guatemala Grenada Guinea Guyana Jamaica Guinea-Bissau Honduras Kazakhstan Haiti India Lebanon Kiribati Indonesia Libya Laos Iran Malaysia Lesotho Iraq Mauritius Liberia Jordan (1) Mayotte Madagascar Kosovo (4) Mexico Malawi Marshall Islands Montenegro Maldives Micronesia, Federated States (1) Montserrat Mali Moldova, Republic of Nauru Mauritania Mongolia (2) Oman Mozambique Morocco Palau Myanmar Namibia Panama Nepal Nicaragua Serbia Niger Niue Seychelles Rwanda occupied Palestinian Territory South Africa Samoa Paraguay (1) St. Helena SÃ £o TomÃ © and PrÃ ­ncipe Peru St. Kitts-Nevis Senegal Philippines St. Lucia Sierra Leone Sri Lanka St. Vincent and Grenadines Solomon Islands Swaziland Suriname Somalia Syria Trinidad and Tobago (3) Sudan Thailand Turkey Tanzania The former Yugoslav Republic of Macedonia Uruguay Timor-Leste (1) Tokelau Venezuela Togo Tonga Tuvalu Tunisia Uganda Turkmenistan Vanuatu Ukraine Yemen (1) Wallis and Futuna Zambia (1) Territory. (2) Antigua & Barbuda and Oman exceeded the high income country threshold in 2007. In accordance with the DAC rules for revision of this list, both will graduate from the list in 2011 if they remain high income countries until 2010. (3) Barbados and Trinidad & Tobago exceeded the high income country threshold in 2006 and 2007. In accordance with the DAC rules for revision of this list, both will graduate from the list in 2011 if they remain high income countries until 2010. (4) Under United Nations Security Resolution 1244/1999.